    Case 1:18-cv-10311-VSB Document 5 Filed 11/07/18 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


LEONARDO GALVEZ

          Plaintiff,                                   Civil Action No.

against

JETSMARTER, INC., BRENT HOLLENBACH
and JOHN DOES 1 - 4

                                                               COMPLAINT and
          Defendants                                           JURY DEMAND

------------------------------------x

          Plaintiff Leonardo Galvez (“Plaintiff” or “Galvez”), by way of complaint against

Defendants Jetsmarter, Inc., Brent Hollenbach and John Does 1-5, states as follows:


                              JURISDICTION AND VENUE

1.        This Court has original jurisdiction over this action under 28 U.S.C. §1332 as this

action seeks monetary damages resulting from the Defendants’ actions in an amount

exceeding $75,000.00, and there is complete diversity of citizenship between Plaintiff and

all Defendants.

2.        Venue is properly placed in the Southern District of New York pursuant to 28

U.S.C. § 1391(b)(2), as a substantial part of the events or omissions giving rise to the

claim occurred and the location to which the marketing and advertising was directed.



                                          PARTIES

3         Plaintiff Galvez is an individual located in Bronx, NY.
    Case 1:18-cv-10311-VSB Document 5 Filed 11/07/18 Page 2 of 12



4.        Defendant Jetsmarter, Inc. (“Jetsmarter”) is a foreign corporation, organized under

the laws of the State of Delaware and is registered to do business in the State of Florida.

Jetsmarter’s world headquarters is located at 500 East Broward Blvd., Fort Lauderdale,

Florida. Jetsmarter allegedly has multiple other points throughout the world. Jetsmarter

markets itself as a company that provides air transportation as an alternative to

commercial carriers and private jet ownership.

5.        Defendant Brent Hollenbach (“Hollenbach”) is or was a sales agent and

representative of Jetsmarter bearing the title “Senior Membership Executive.”

6.        John Does 1 – 4 are persons who are the officers or managers of Jetsmarter, who

developed and approved the marketing and sales materials and may have otherwise been

involve in the fraudulent sales practices made to Plaintiffs.

                               FACTUAL BACKGROUND

7.        On or about April, 2015, having seen the advertising material placed into the

marketplace by Defendant Jetsmarter about the benefits offered by Jetsmarter, Plaintiff

Galvez was contacted by Jetsmarter’s representative Hollenbach. In that conversation,

Defendant Hollenbach described the program which Defendant called a “membership” as

follow:

-         Free flights for Plaintiff within 3.5 hours from Plaintiff’s locations arranged
          through the usage of two replenishing tokens;
-         Free helicopter and other transportation airport shuttle service;
-         Guaranteed rate lock for renewal at the joined rate.


8.        Based upon Defendants’ representations, on or about April 19, 2015, Plaintiff paid

the amount of $8,499.00.        Throughout the first year, the program which Plaintiff

purchased largely worked in keeping with the parties’ agreement. In fact, in an effort to
 Case 1:18-cv-10311-VSB Document 5 Filed 11/07/18 Page 3 of 12



obtain renewals, Defendants added additional benefits such as additional free shuttle

flights to Los Angeles, helicopter travel to the Hamptons, more jets in the fleet and

otherwise.

9.      Prior to his renewal for 2017, Plaintiff received a notice from Defendant

Hollenbach that Plaintiff had been selected to upgrade his membership to “Sophisticated.”

The statement stated that it was made to “elite” members and made by invitation only.

This statement was deceptive as the opportunity was open to any person willing to pay the

cost.
 Case 1:18-cv-10311-VSB Document 5 Filed 11/07/18 Page 4 of 12



10.    The “invitation” was followed up two weeks later (February 20, 2017) by another

message sent by Defendant Hollenbach conveying a President’s Day special that stated

that if Plaintiff accepted the “invitation” provided only to “elite” customers and joined at

the Sophisticated level by the end of that month, he would receive a $5,000.00 credit

against his renewal. In fact, such amounts and even greater credits were constantly being

provided and the conveyed need for urgent, immediate action was a deceptive practice

used by Defendants on Plaintiff and the other members as there was no true deadline being

imposed.

11.    In March, 2018, approximately one year later, Defendant Hollenbach again

notified Plaintiff that he had the opportunity to upgrade to the Sophisticated level. The

program was even further enhanced in that Plaintiff would receive a one year Jetpass (but,

he was told, only if he joined by the end of the month – another deception as the offer was

provided to persons seeking to join even after the end of the month) which permitted a

guest to travel with him. Plaintiff was also told that if he acted immediately he would be

able to reduce the annual $50,000.00 fee to a three year program at the total cost of

$97,500.00. When Plaintiff pointed out that his membership was not up for renewal, he

was told “no worries” as a credit for his unused portion on his prior membership would be

provided - making the upgrade cost even less to him.
 Case 1:18-cv-10311-VSB Document 5 Filed 11/07/18 Page 5 of 12




12.    Plaintiff did not have ready funds in order to afford the upgrade to the

Sophisticated level. Thus, Plaintiff borrowed the full amount in order to complete his

purchase. Plaintiff’s payment for his Sophisticated upgrade was acknowledged on June

1, 2018.

13.    Within just three weeks of the payment of his funds to Defendants, Plaintiff

noticed a substantial reduction in the services provided to him. Defendant Hollenbach

recognized the reduction but stated that he was unaware of the details – instead referring

him to another department.
 Case 1:18-cv-10311-VSB Document 5 Filed 11/07/18 Page 6 of 12




14.    From that point forward, the program availability waned and representatives of

Defendant Jetsmarter became unresponsive. In fact, Weeks would pass without reply.
 Case 1:18-cv-10311-VSB Document 5 Filed 11/07/18 Page 7 of 12




15.    Plaintiff not only had to suffer with the unavailability of flights, he also came to

learn that despite just having purchased a program which was premised upon “free

flying,” Defendants now required that he pay for 75% of the price of the flights.

16.    Plaintiff has attempted to obtain a return of his purchase price for the services

rendered by Defendant, but Defendant has failed and refused to provide the same.

17.    As a result, Plaintiff has suffered damages.



                                       COUNT I
                                   Breach of Contract


18.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

19.    Plaintiff and Defendant entered into an on-line agreement through which in

exchange for the payment of $97,500.00, Defendants Jetsmarter, through its agent Brent

Hollenbach, agreed to provide certain travel benefits to Plaintiff.

20.    The agreement entered into by the parties was in a format which was later changed

online by Defendants. Defendants failed to ever provide to Plaintiff an original copy

after its execution and entry.

21.    After Plaintiff was able to use Defendant’s services on only a single occasion,

Plaintiff came to learn that Defendant Jetsmarter had unilaterally changed the program

and that the program offered to Plaintiff – and for which he had purchased – was no longer

being offered. Plaintiff was now required to pay for his flights.

22.    As a result of these changes, Plaintiff has been unable to utilize the services for

which he contracted and purchased.
 Case 1:18-cv-10311-VSB Document 5 Filed 11/07/18 Page 8 of 12



23.    Based upon Defendants’ own assessment of the cost which would be incurred by

Plaintiff in order to retain duplicate services, the “benefit of the bargain,” Plaintiff would

be required to pay approximately $95,633.05 per month. For the three year period

contemplated under his membership, Plaintiff has suffered damages of $3,442,789.80.




24.    As a result of their actions and conduct, Defendants have breach the contract with

Plaintiff and caused Plaintiff damages.



                                      COUNT II
                       Violation of Good Faith and Fair Dealing


25.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

26.    Intrinsic in every contract is the duty to utilize good faith and fair dealing and
 Case 1:18-cv-10311-VSB Document 5 Filed 11/07/18 Page 9 of 12



imposes on each party a duty of good faith and fair dealing in its performance. Common

law calls for substantial compliance with the spirit, not just the letter, of a contract in its

performance.

27.     In entering into an agreement there exists an implied covenant that the parties will

act in good faith and deal fairly, and that neither party shall do anything that will have the

effect of destroying or injuring the right of the other party to receive the fruits of the

contract. Defendant Jetsmarter did not act consistent with this principal when it

unilaterally changed the very basis of the agreement entered into with Plaintiff.

28.     As a direct and proximate result of Defendant JetSmarter’s conduct, Plaintff has

suffered damages.

                                        COUNT III

                       (Violation of GBL §349, Unfair Trade Practices)



29.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

30.     In attempting to advertise, market and sell the flight services, Defendants

Jetsmarter and Hollenbach made an express representation that Plaintiff’s sole obligation

was to make his payments, in full and in advance, and in exchange therefore he would

receive all of the benefits set forth in detail in Paragraph 7 hereof which was later even

enhanced by the Sophisticated membership.         Defendants specifically advertised that a

customer would be able to obtain a seat on its jets with no additional charge. This

statement was false.

31.     The marketing platform was developed by John Doe 1 and 2, fictional persons

who will be named after discovery is conducted, and such marketing was approved by
Case 1:18-cv-10311-VSB Document 5 Filed 11/07/18 Page 10 of 12



Jetsmarter’s supervisors/officers John Does 3 and 4, also fictional persons who will be

named after discovery is conducted.

32.    With weeks after renewing with Defendants in June, 2018, Plaintiff discovered

that the program sold to him would no longer be adhered to by Jetsmarter. First, the

number of flights were reduced and then Plaintiff learned that he would be be permitted to

utilize only 25% of the travel cost in credits and incurring the balance of the travel cost

through separate payment.

33.    Defendants represented and sold to Plaintiff a three year which was program

represented as requiring only a single, one-time payment under which Plaintiff would be

permitted to fly on private jets - without further cost or expense. This representation was

false and deceptive. Within weeks of purchasing the program form Defendants, Plaintiff

was informed that the program as structured was unilaterally altered and that the promised

benefits would no longer be offered. In fact, in order to avail himself of the services for

which he paid with borrowed moneys, Defendant is disallowed any free travel whatsoever

and is required Plaintiff to pay 75% of the cost of the travel.

34.    As a result, Plaintiff has suffered loss and damages.



                                        COUNT IV

                                  (Respondeat Superior)



35.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

36.    Jetsmarter and its agents, John Does 1 - 4 instructed or at least permitted

Defendants Hollenbach to utilize its name in the carrying out of marketing and sales of
Case 1:18-cv-10311-VSB Document 5 Filed 11/07/18 Page 11 of 12



flight services.

37.     When marketing, advertising and selling the services which is the subject matter

hereof, Defendant was acting within the scope of his agency or employment.

38.     Jetsmarter and its agents, John Does 1 -4 had a duty to properly train and supervise

Hollenbach which Jetsmarter and John Does 1-4 failed to carry out.

39.     The actions taken by Defendants Jetsmarter and Hollenbach in the marketing and

sale of the property to Plaintiff caused Plaintiff damages.

40.     As a result, Plaintiff has suffered damages.



                                      FIFTH COUNT
                                          (Fraud)


41.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

42.     In communications from Jetsmarter and Hollenbach to Plaintiff prior to upgrade to

a Sophisticated Membership in June, 2018, Defendants made material representations

about, inter alia, the cost and benefits of travel through Jetsmarter’s program.

43.     The representations made by Defendants were false. Within just two months of

the upgrade Defendants, through Defendant Hollenbach, unilaterally altered the program

by requiring Plaintiff to pay separately 75% of the cost of travel, rmeoving flights and

abating benefits.

44.     Defendants knew or should have known that these representations to Plaintiff

were false and misleading and that Plaintiffs would rely upon the same.

45.     Plaintiff reasonably relied upon Defendants’ statements and enrolled with

Jetsmarter paying the amounts quoted to him.
Case 1:18-cv-10311-VSB Document 5 Filed 11/07/18 Page 12 of 12



46.    As a result, Plaintiff has suffered damages.



                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiff Leonardo Galvez demands judgment against defendants, jointly

and severally, as follows:

(1)     Awarding judgment and damages sustained by Plaintiff Leonardo Galvez of no
less than $3,442,789.80, together with pre-judgment interest;
(2)     Awarding punitive damages;
(3)     Awarding Plaintiff Leonardo Galvez his costs and disbursements and
reasonable allowances for the fees of plaintiff’s counsel and experts, and reimbursement
of expenses;
(4) Awarding Plaintiff Leonardo Galvez counsel fees prejudgment interest; and
(5) Awarding such other and further relief the Court deems just and equitable.




                               JURY TRIAL DEMAND

Plaintiffs requests a jury trial for any and all Counts for which a trial by jury is permitted
by law.


Respectfully submitted this 6th day of November, 2018



                       THE LAW OFFICES OF BRUCE E. BALDINGER, LLC
                       Attorney for Plaintiff Leonardo Galvez
                       365 South Street
                       Morristown, NJ 07960
                       908.218.0060


                       By: /s/ Bruce E. Baldinger
                       ___________________________________________________
